Biddle, J.
Motion for an execution.
At the July term of the Dearborn Circuit Court, 1865, the appellee, as administrator of the estate of James Muir, Sr., deceased, recovered judgment against the appellant for the sum of fourteen hundred and eighty-nine dollars and seven cents. Uo execution was ever issued to collect the judgment.
*497On the-day of October, 1875, the appellee filed his motion to revive the judgment, and to have execution thereof.
The appellant answered the motion by a general denial, but by an agreement between the parties all matters of defence were to be given under the answer.
Trial by the court; finding for the appellee.
Motion for a new trial overruled ; exceptions.
Final judgment was rendered on the finding on the 10th day of June, 1876, and the appellant had from that date sixty days within which to file a bill of exceptions, but the bill was not filed until the 12th day of August, 1876. This is too late. No questions are made in the case, except such as arise upon the bill of exceptions, and that, not hav-, ing been filed in time, can not be considered as in the record. There is therefore no question before us for our consideration. It would be far more satisfactory to us to decide the case on its merits, but the appellee insists upon the defect in the record, and we can not deny him his right.
The judgment is affirmed, at the costs of the appellant.